Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 1 of 31




             EXHIBIT 4
      Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 2 of 31




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-533-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-534-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-535-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
      Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 3 of 31




WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-536-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-537-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-538-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
      Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 4 of 31




WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-539-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-540-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a            §
BRAZOS LICENSING AND                   §
DEVELOPMENT,                           §
                                       §
            Plaintiff,                 §
                                       §
      v.                               § NO. 6:20-CV-541-ADA
                                       §
HUAWEI TECHNOLOGIES CO. LTD.,          §
ET AL.                                 §
                                       §
            Defendants.                §
_________________________________________________________________
       Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 5 of 31




WSOU INVESTMENTS, LLC d/b/a             §
BRAZOS LICENSING AND                    §
DEVELOPMENT,                            §
                                        §
             Plaintiff,                 §
                                        §
      v.                                § NO. 6:20-CV-542-ADA
                                        §
HUAWEI TECHNOLOGIES CO. LTD.,           §
ET AL.                                  §
                                        §
             Defendants.                §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a             §
BRAZOS LICENSING AND                    §
DEVELOPMENT,                            §
                                        §
             Plaintiff,                 §
                                        §
      v.                                § NO. 6:20-CV-543-ADA
                                        §
HUAWEI INVESTMENT & HOLDING             §
CO., LTD.,                              §
                                        §
             Defendants.                §
                                        §
_________________________________________________________________
WSOU INVESTMENTS, LLC d/b/a             §
BRAZOS LICENSING AND                    §
DEVELOPMENT,                            §
                                        §
             Plaintiff,                 §
                                        §
      v.                                § NO. 6:20-CV-544-ADA
                                        §
HUAWEI INVESTMENT & HOLDING             §
CO., LTD.,                              §
                                        §
             Defendants.                §
       _________________________________________________________________

                HUAWEI’S PRELIMINARY CLAIM CONSTRUCTIONS

       Pursuant to the Scheduling Order, Defendants (collectively “Huawei” or “Defendants”)

hereby provide the following preliminary claim constructions for those terms from the asserted
        Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 6 of 31




claims of U.S. Patent Nos. 6,882,627 (“the ’627 Patent”), 7,095,713 (“the ’713 Patent”), 7,508,755

(“the ’755 Patent”), 7,515,546 (“the ’546 Patent”), 7,860,512 (“the ’512 Patent”), 7,872,973 (“the

’973 Patent”), 8,200,224 (“the ’224 Patent”), 8,417,112 (“the ’112 Patent”), 9,084,199 (“the ’199

Patent”), 8,249,446 (“the ’446 Patent”), 6,999,727 (“the ’727 Patent”), and 8,429,480 (“the ’480

Patent”) that the parties have collectively identified as requiring construction or that are indefinite.

Huawei reserves the right to update, supplement, revise, or otherwise modify the proposed

constructions in light of further investigation and discovery, including evidence not yet produced

by Plaintiff, or in light of modification or supplementation of Plaintiff’s infringement contentions.
               Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 7 of 31




                                     U.S. Patent No. 6,882,627 (-533 Case)

Claim                    Claim Term                                        Proposed Construction
1 29,   “performing a SRG (shared risk group)             “performing a transformation of links and/or nodes of a
 30     topology transformation of the network            SRG (shared risk group) of the network into a virtual
        topology into a virtual topology that             topology that discourages the use of network resources”
        discourages the use of network resources”




 29     “second code means adapted to, for at least       Subject to 35 U.S.C. § 112, ¶6
        one shared risk group, determine if any of the
        at least one shared risk group includes any of    Indefinite for failure to disclose sufficient structure
        the first sequence of network resources”

 30     “means adapted to, for at least one shared risk
        group, determine if any of the at least one
        shared risk group includes any of the first
        sequence of network resources”
 29     “third code means for performing a SRG            Subject to 35 U.S.C. § 112, ¶6
        (shared risk group) topology transformation
        of the network topology into a virtual            Function: performing a SRG (shard risk group) topology
        topology which discourages the use of             transformation of the network topology into a virtual
        network resources”                                topology which discourages the use of network resources

                                                          Structure: Algorithms for link and node transformations
 30     “means for performing a SRG (shared risk          such as those described in Figures 3C, 3D, 4A, and 4B,
        group) topology transformation of the             and equivalents thereof.
        network topology into a virtual topology
        which discourages the use of network
        resources”
                Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 8 of 31




Claim                     Claim Term                                        Proposed Construction
1, 29,   “determining if any of the at least one shared    “determining if each shared risk group includes any of
  30     risk group includes any of the first sequence     the first sequence of network resources”
         of network resources”




  4      “transforming the node requiring                  “splitting the node requiring transformation into two
         transformation into two interconnected            interconnected nodes”
         nodes”




  4      “transforming any bi-directional link into the    “splitting any bi-directional link into the node requiring
         node requiring transformation into a first        transformation into a first unidirectional link into one of
         unidirectional link into one of the two           the two interconnected nodes, and a second
         interconnected nodes, and a second                unidirectional link out of the other of the two
         unidirectional link out of the other of the two   interconnected nodes”
         interconnected nodes”


 29      “A processing platform-readable medium            Subject to 35 U.S.C. § 112, ¶6
         having code means stored thereon for
         instructing a processing platform to select       Function: instructing a processing platform to select
         multiple paths through a network represented      multiple paths through a network
         by a network topology representing an
         interconnected set of network resources”          Structure: a multi-path routing algorithm (e.g., Figure 2
                                                           steps 2-2 to 2-5), and equivalents thereof
               Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 9 of 31




Claim                  Claim Term                                         Proposed Construction
 30     “means for maintaining or obtaining network       Subject to 35 U.S.C. § 112, ¶6
        topology information”
                                                          Function: maintaining or obtaining network topology
                                                          information

                                                          Structure: nodes and known routing protocols such as
                                                          OSPF (open shortest path first) or BGP (border gateway
                                                          protocol), and equivalents thereof

 29     “first code means for identifying a first path    Subject to 35 U.S.C. § 112, ¶6
        through the network topology, the first path
        comprising a first sequence of network            Function: identifying a first path through the network
        resources”                                        topology

 30     “means for identifying a first path through the   Structure: a known routing algorithm such as multiple
        network topology, the first path comprising a     constraint routing (MCR), best path in network, or
        first sequence of network resources”              minimum hop, and equivalents thereof

 29     “fourth code means adapted to identify a          Subject to 35 U.S.C. § 112, ¶6
        second path through the virtual topology from
        the source node to the destination node”          Function: identify a second path through the virtual
                                                          topology from the source node to the destination node

                                                          Structure: known routing algorithms such as multiple
 30     “means adapted to identify a second path          constraint routing (MCR), best path in network, or
        through the virtual topology from the source      minimum hop, and equivalents thereof
        node to the destination node”
                 Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 10 of 31




                                       U.S. Patent No. 7,095,713 (-534 Case)

Claim                      Claim Term                                       Proposed Construction
  5       switch data having a destination address          No construction necessary
          associated with a logical port associated with
          the second fabric access device to a link
          associated with the first fabric access device

  5       destination address                               No construction necessary


1, 3, 5   third system interface                            No construction necessary

 1, 5     third system interface configured to receive      No construction necessary
          data from and send data to a second external
          system

  6       include with the data a port address associated   No construction necessary
          with the second fabric access device




                                                            9
               Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 11 of 31




                                     U.S. Patent No. 7,508,755 (-535 Case)

Claim                    Claim Term                                      Proposed Construction
 1, 3    “originating network device”                     “a network device of a primary LSP which is not a
                                                          source network device of the same primary LSP”




8, 23,   “means for re-routing traffic traveling along    Subject to 35 U.S.C. § 112, ¶6
  25     the bi-directional LSP in the backwards
         direction to the alternate path in the           Indefinite for failure to disclose sufficient structure.
         backwards direction based on the switch over
         message.”



1, 5, 8, “switch over message”                            “a message which instructs a device to perform a switch
10, 13,                                                   over to the alternate path and which is not a message that
16, 18,                                                   indicates a fault has occurred in the network”
23, 25




1, 5, 7, “merging network device”                         No construction required
 8, 10,
12, 13,
   23




                                                         10
                Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 12 of 31




Claim                     Claim Term                                       Proposed Construction
1, 4, 5, “bi-directional LSP”                             “a primary LSP with both a forward and a backward LSP
 8, 10,                                                   (label switched path.)”
13, 15,
16, 18,
22, 23,
   25

1, 5, 8, “alternate path” or “alternative path”           “a secondary bi-directional LSP which is used for
10, 13,                                                   protecting the bi-directional LSP [as construed] and uses
16, 18,                                                   the same network elements as the bi-directional LSP [as
23, 25                                                    construed]”




8, 25    “means for receiving the switch over             Subject to 35 U.S.C. § 112, ¶6
         message”
                                                          Indefinite for failure to disclose sufficient structure.




23, 25   “means for means for [sic] receiving traffic     Subject to 35 U.S.C. § 112, ¶6
         traveling along a bi-directional LSP in a
         forward direction to an alternate path in the    Indefinite for failure to disclose sufficient structure.
         forward direction”




                                                         11
               Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 13 of 31




Claim                    Claim Term                                        Proposed Construction
 23     “[means for] receiving a switch over message       Subject to 35 U.S.C. § 112, ¶6
        along the alternative path in the forward
        direction”                                         Indefinite for failure to disclose sufficient structure.




 25     “means for transmitting a switch over              Subject to 35 U.S.C. § 112, ¶6
        message, along the alternate path in the
        forward direction, for re-routing traffic          Indefinite for failure to disclose sufficient structure.
        traveling along the bi-directional LSP in a
        backward direction”



 25     “means for re-routing traffic traveling along a    Subject to 35 U.S.C. § 112, ¶6
        bi-directional LSP in a backwards direction to
        the same alternate path in the backwards           Indefinite for failure to disclose sufficient structure.
        direction based on the switch over message”




 20     “means for re-routing traffic traveling along a Subject to 35 U.S.C. § 112, ¶6
        bi-directional LSP in a forward direction to an
        alternate path in the forward direction”        Indefinite for failure to disclose sufficient structure.




                                                          12
              Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 14 of 31




Claim                    Claim Term                                        Proposed Construction
 20     “means for transmitting a switch over              Subject to 35 U.S.C. § 112, ¶6
        message along the alternate path in the
        forward direction to a merging network             Indefinite for failure to disclose sufficient structure.
        device responsive for re-routing traffic
        traveling along the bi-directional LSP in a
        backward direction to the alternate path in the
        backward direction”




                                                          13
              Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 15 of 31




                                     U.S. Patent No. 7,515,546 (-536 Case)

Claim                     Claim Term                                   Proposed Construction
  1     “first appropriate response”                   No construction necessary




  1     “if said first device provides routing           No construction necessary
        capabilities, making said first device available
        for selection for management by a network
        management system”




  1     “determining if said first device provides     No construction necessary
        routing capabilities”




                                                      14
               Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 16 of 31




                                    U.S. Patent No. 7,860,512 (-537 Case)

Claim                     Claim Term                                  Proposed Construction
 1-18, capacity                                       “load”
21-24,
  27
1, 2, 6, transport capacity limit                     No construction necessary
 7, 11,
12, 18,
22-24,
  27
  22     the transport resource management unit       No construction necessary




                                                     15
               Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 17 of 31




                                     U.S. Patent No. 7,872,973 (-538 Case)

Claim                    Claim Term                                        Proposed Construction
 1, 9   a message to the upstream device to reduce a      “a message controlling the upstream device to reduce a
        rate at which packets are sent to the queuing     rate at which packets are sent to the queuing device to
        device to prevent the queue from filling          prevent the queue from filing”

 1, 9   the message                                       Indefinite



  9     a module for sending the message from the e     Subject to 35 U.S.C. § 112, ¶6
        stream device to an upstream network device
        to thereby control a rate at which the upstream Indefinite for failure to disclose sufficient structure.
        device receives packets from the upstream
        network device

  9     a module for, if the depth of the queue passes    Subject to 35 U.S.C. § 112, ¶6
        a predetermined threshold, sending a message
        to the upstream device to reduce a rate at        Indefinite for failure to disclose sufficient structure.
        which packets are sent to the queuing device
        to prevent the queue from filling, thereby
        preventing packet discarding and loss by the
        queuing device

  9     a module for sending a message reporting the      Subject to 35 U.S.C. § 112, ¶6
        depth of the queue to the upstream device to
        thereby enable the upstream device to             Indefinite for failure to disclose sufficient structure.
        determine whether to reduce or increase the
        rate at which the upstream device sends
        packets to the queuing device
  9     a module for monitoring a depth of a queue in     Subject to 35 U.S.C. § 112, ¶6
        the queuing device

                                                         16
              Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 18 of 31




Claim                     Claim Term                            Proposed Construction
                                              Indefinite for failure to disclose sufficient structure.

 1, 9   traffic manager                       No construction necessary




                                             17
              Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 19 of 31




                                    U.S. Patent No. 8,200,224 (-539 Case)

Claim                     Claim Term                                      Proposed Construction
  1     “wherein said plurality of candidate base         ”wherein a second measurement report is received from
        stations for said second handover preparation     said user equipment”
        includes at least one of said candidate base
        stations identified in said second                must take place prior to
        measurement report”
                                                          “initiating a second handover preparation by transmitting
                                                          a second handover request to a plurality of said set of
                                                          candidate base stations, if said first handover preparation
                                                          has failed”

  1     “selecting a set of candidate base stations       No construction necessary
        including at least some of said candidate base
        stations identified in said first measurement
        report”




 11     “said complete set of radio bearers”              No construction necessary




                                                         18
              Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 20 of 31




Claim                    Claim Term                                     Proposed Construction
 15     “executable program means for causing a         Subject to 35 U.S.C. § 112, ¶6
        base station to perform the method when the
        program is run on the base station”             Function: Causing a base station to perform the method
                                                        when the program is run on the base station.

                                                        Structure: the FIG. 1 flowchart 100 of a handover
                                                        method in a base station of a mobile communication
                                                        system, and equivalents thereof.

  1     “transmitting a second handover request to a    No construction necessary
        plurality of said set of candidate base
        stations”




                                                       19
              Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 21 of 31




                                   U.S. Patent No. 8,417,112 (-540 Case)

Claim                  Claim Term                                      Proposed Construction
1, 11   determining whether said collected BER        “determining whether said collected BER values worsen
        values worsen over time                       over time by comparing one or more of said recent ones
                                                      of said collected BER values with said other collected
                                                      BER values”

1, 11   in response to a determination that said      “in response to an affirmative determination that said
        collected BER values worsen over time,        collected BER values worsen over time, detecting a
        detecting an indication of BER degradation    signal indicating BER degradation”

1, 11   a predetermined BER threshold level           No construction necessary




                                                     20
              Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 22 of 31




                                     U.S. Patent No. 9,084,199 (-541 Case)

Claim                    Claim Term                                        Proposed Construction
  1     “generating quality metrics from a decoding       “generating soft decision metrics in a decoding process
        process for a received channel quality            associated with a quality of received channel quality
        indicator (CQI)”                                  indicator (CQI)”

 15     “generating quality soft decision metrics in a    No construction necessary
        decoding process associated with a quality of
        the received channel quality indicator (CQI)
  1     “associated with a quality of the received        “associated with a quality of received CQI channel”
        CQI”


        “associated with a quality of the received
 15     channel quality indicator (CQI)”


  1     “dynamically adjust a CQI channel                 “a closed-loop process which dynamically adjusts a CQI
        configuration based on the comparison”            channel configuration based upon the comparison of the
                                                          short term or long term quality metrics”




  1     “generated by filtering frame based quality       “created by processing frame based quality metrics over
        metrics over a plurality of frames”               a plurality of frames in order to reject those long-term
                                                          soft decision quality metrics that are unwanted”




                                                         21
              Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 23 of 31




Claim                   Claim Term                                     Proposed Construction
  9     “means for generating soft decision quality    Subject to 35 U.S.C. § 112, ¶6
        metrics from a decoding process for a
        received channel quality indicator (CQI)”      Function: generating soft decision quality metrics from a
                                                       decoding process for a received channel quality indicator
                                                       (CQI)

                                                       Structure: a base station that includes a CQI
                                                       recovery/decoding unit, CQI metric generation unit, and
                                                       a decision making unit, and equivalents thereof

  9     “means for comparing at least one of the       Subject to 35 U.S.C. § 112, ¶6
        quality metrics to a quality setting”
                                                       Function: comparing at least one of the quality metrics to
                                                       a quality setting

                                                       Structure: decision making unit 34, and equivalents
                                                       thereof

  9     “means for determining whether to              Subject to 35 U.S.C. § 112, ¶6
        dynamically adjust a CQI channel
        configuration based on the comparison”         Function: Determining whether to dynamically adjust a
                                                       CQI channel configuration based on the comparison

                                                       Structure: decision making unit 34, and equivalents
                                                       thereof




                                                      22
               Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 24 of 31




                                       U.S. Patent No. 8,249,446 (-542 Case)

Claim                    Claim Term                                       Proposed Construction
1, 15   [A method/Apparatus] of regulating rogue         “[A method/Apparatus] of regulating rogue behavior by a
        behavior in an [optical network component        subscriber-based [optical network component comprising
        comprising an optical transmitter/               an optical transmitter/optical transmission device]”
        optical transmission device]

1, 15   output indicator                                 “indicator indicating an optical output being transmitted

1, 15   output [indicator] threshold                     “time length or a percentage of a total time window
                                                         duration”

1, 15   optical transmitter output indicator             No construction necessary

1, 15   output indicator monitor                         No construction necessary




                                                        23
               Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 25 of 31




                                     U.S. Patent No. 6,999,727 (-543 Case)


 Claim                   Claim Term                                         Proposed Construction
   All     “a number of corrected errors (BCE) in a        “the number of background corrected errors within a
asserted   non-SCS base reference time period”             base reference time period which is different than the
 claims                                                    base reference time period used to calculate uncorrected
                                                           blocks”

   All     “classifying said blocks as either corrected    No construction required
asserted   or uncorrected through said Forward Error
 claims    Correction function”



   All     “corrected errors”                              “number of errors that have been corrected by the FEC
asserted                                                   mechanism in the time interval considered”
 claims




   All     “calculating a Performance Monitoring           No construction required
asserted   function by implementing a correlation of
 claims    the information regarding said corrected
           and uncorrected blocks”




                                                          24
            Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 26 of 31




Claim                  Claim Term                                       Proposed Construction
 4, 5   “means for implementing a Performance           Subject to 35 U.S.C. § 112, ¶6
        Monitoring function based on data
        retrieved through a Forward Error               Function: implementing a Performance Monitoring
        Correction function”                            function based on data retrieved through a Forward Error
                                                        Correction function

                                                        Structure: Algorithm disclosed in Figure 1, and
                                                        equivalents thereof

 4, 5   “means for receiving blocks of data”            Subject to 35 U.S.C. § 112, ¶6

                                                        Indefinite for lack of structure.




 4, 5   “means for obtaining data through the           Subject to 35 U.S.C. § 112, ¶6
        Forward Error Correction function carried
        out on the blocks of received data”             Indefinite for lack of structure.




 4, 5   “means for classifying said blocks either as    Subject to 35 U.S.C. § 112, ¶6
        corrected or uncorrected through the
        Forward Error Correction function”              Indefinite for lack of structure.




                                                       25
            Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 27 of 31




Claim                   Claim Term                                    Proposed Construction
 4, 5   “means for calculating the Performance        Subject to 35 U.S.C. § 112, ¶6
        Monitoring function by implementing a
        correlation of the information regarding      Function: calculating the Performance Monitoring
        said corrected and uncorrected blocks”        Function by implementing a correlation of the
                                                      information regarding said corrected and uncorrected
                                                      blocks wherein said correlation of the information
                                                      regarding said corrected and uncorrected blocks includes
                                                      calculating information comprising: a defected base
                                                      reference time period (SCS) or a time period where at
                                                      least an uncorrected block (UB) has been detected and a
                                                      number of corrected errors (BCE) in a non-SCS base
                                                      reference time period.

                                                      Structure: Algorithmic structure:

                                                                                       , and equivalents thereof

 6, 7   “implementing a Performance Monitoring        Subject to 35 U.S.C. § 112, ¶6
        function based on data retrieved through a
        Forward Error Correction Function”            Function: implementing a Performance Monitoring
                                                      function based on data retrieved through a Forward Error
                                                      Correction function

                                                      Structure: Algorithm disclosed in Figure 1, and
                                                      equivalents thereof.




                                                     26
            Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 28 of 31




Claim                  Claim Term                                       Proposed Construction
 6, 7   “receiving blocks of data”                      Subject to 35 U.S.C. § 112, ¶6

                                                        Indefinite for lack of structure.




 6, 7   “obtaining data through the Forward Error       Subject to 35 U.S.C. § 112, ¶6
        Correction function carried out on the
        blocks of received data”                        Indefinite for lack of structure




 6, 7   “classifying said blocks either as corrected    Subject to 35 U.S.C. § 112, ¶6
        or uncorrected through the Forward Error
        Correction function”                            Indefinite for lack of structure




                                                       27
                Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 29 of 31




                                      U.S. Patent No. 8,429,480 (-544 Case)

Claim                      Claim Term                                       Proposed Construction
  2      the resources are persistently allocated for       Indefinite
         transmitting the new uplink packet transmission
         (claim 2)

 6, 9, resources are persistently allocated for             No construction necessary
12, 15, transmitting the new uplink packet transmission
  18    (claims 6 and 9)

         persistently allocating a resource for
         transmitting the new packet transmission (claim
         12)

         a resource is persistently allocated for
         transmitting the new packet transmission
         (claims 15 and 18)

1, 2, 5, hybrid automatic repeat request process            “process implementing a stop and wait protocol and soft
6, 7, 9,                                                    combining where in the uplink a UE adjusts the PUSCH
11-19                                                       transmission according to PDCCH and/or PHICH
                                                            information as detected by the UE”




                                                           28
      Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 30 of 31




Dated: January 8, 2021              Respectfully submitted,

                                    /s/ Jason W. Cook
                                    Jason W. Cook
                                    Texas Bar No. 24028537
                                    Shaun W. Hassett
                                    Texas Bar No. 24074372
                                    McGuireWoods LLP
                                    2000 McKinney Avenue, Suite 1400
                                    Dallas, TX 75201
                                    Telephone: (214) 932-6400
                                    jcook@mcguirewoods.com
                                    shassett@mcguirewoods.com

                                    Tyler T. VanHoutan
                                    Texas Bar No. 24033290
                                    McGuireWoods LLP
                                    600 Travis St., Suite 7500
                                    Houston, TX 77002
                                    Telephone: (713) 571-9191
                                    tvanhoutan@mcguirewoods.com

                                    J. Mark Mann
                                    Texas Bar No. 12926150
                                    G. Blake Thompson
                                    Texas Bar No. 24042033
                                    MANN | TINDEL | THOMPSON
                                    300 West Main Street
                                    Henderson, Texas 75652
                                    Telephone: (903) 657-8540
                                    mark@themannfirm.com
                                    blake@themannfirm.com

                                    Counsel for Defendants Huawei Technologies
                                    Co., Ltd., Huawei Technologies USA, Inc.,
                                    Huawei Device Co. Ltd. (f/k/a Huawei Device
                                    (Dongguan) Co.), Huawei Device (Shenzhen) Co.,
                                    Ltd. (f/k/a Huawei Device Co. Ltd.) and Huawei
                                    Device USA




                                     29
       Case 6:20-cv-00541-ADA Document 46-4 Filed 03/05/21 Page 31 of 31




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was

served on all counsel of record who are deemed to have consented to electronic service via

electronic mail on January 8, 2021.



                                                  /s/ Shaun W. Hassett
                                                  Shaun W. Hassett




                                            30
